DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 6/18/2020 and 9/17/2030 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings

The drawings are objected to under 37 CFR 1.83(a) because they fail to show the descriptive legends as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 

Response to Arguments

Applicant’s Remarks, filed on 6/18/2020 have been fully considered.

The amendments made to the claims are entered.  Claims 1-12 and 14-15 are amended.  Claim 13 is cancelled.  Claims 1-12 and 14-15 are pending.

Claim Objections

Claims objected to because of the following informalities:  

Claims 1, 11 and 15, line 17 recites the limitation “in response to the request for access not being said first request for access...” There is insufficient antecedent basis for this limitation in the claims.

Claim 10, line 3 recites the limitation “the method comprising the following steps implemented by the entity of origin…” There is insufficient antecedent basis for this limitation in the claim.

Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 10-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tuliani et al. (US 2013/0159383), hereinafter Tuliani in view of Ionescu et al. (US 2016/0301766), hereinafter Ionescu.

As for claim 1, Tuliani teaches a method of distribution, by a first distribution entity comprised in a first content distribution network, of a content made available by an entity of origin (paragraph [0033] describes end user computers request content, provided by origin servers from servers that are placed close to the end user computers), the method being implemented by said first distribution entity and comprising: 
receiving a request for access to the content coming from a client entity (paragraph [0043] describes a user device transmits a content request to a caching server, hence the request is received by the caching server), 
in response to the request for access being a first request for access received by the first distribution entity for said content: 
acting as a proxy: resending the first request for access to the entity of origin or to a second distribution entity comprised in a second content distribution network (paragraph [0044] describes the caching server generates a desired content request that is transmitted to the origin server), 
receiving, in return, and retransmitting, to the client entity, a response comprising the content and storing the content in a cache (paragraph [0044] describes the caching server receives the desired content and the predicted future content transmitted from the origin server to the caching server which transmits the desired content to the user 
Tuliani fails to teach
transmitting a request for context to the entity of origin or to the second distribution entity, aimed at obtaining a description of an execution context of the first request for access, then
receiving, in return, a response comprising said description, and 
storing said description; and 
in response to the request for access not being said first request for access but a subsequent request for access, using the previously stored description in order to carry out an execution of said subsequent request for access to provide the content preliminarily stored in the cache.  
However, it is well known in the art, to obtain data associated with cache content from a server, as evidenced by Ionescu.
Ionescu discloses transmitting a request for context to the entity of origin or to the second distribution entity, aimed at obtaining a description of an execution context of the first request for access (paragraphs [0056]-[0057] describe a remote cache server’s module sends a request to a primary server’s content transfer module, the request includes an identifier or version a content),
receiving, in return, a response comprising said description, and storing said description (paragraphs [0059]-[0060] describe the primary content transfer module returns a response which includes a metadata, the received metadata is stored in a database connects to the remote cache server (see Fig. 2, Database 228));

One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Ionescu for providing a metadata for stored content. The teachings of Ionescu, when implemented in the Tuliani system, will allow one of ordinary skill in the art to locate content stored in a cache. One of ordinary skill in the art would be motivated to utilize the teachings of Ionescu in the Tuliani system in order to authorize devices to retrieve content stored at a cache according to metadata that contains information identifies the request content e.g. version number, user permission, location etc., the utilizing of metadata minimizes the communication between remote cache servers and primary content management servers and ensures the high availability of frequently accessed content by users at a site, even in the event of interruption in connectivity or problems with the primary server (Ionescu: paragraphs [0022]-[0023]).

As for claim 2, Tuliani teaches all the limitations set forth above except wherein a description of an execution context of a request for access comprises:  a description of 
However, it is well known in the art, to include a metadata that describes the attributes of content stored at a remote cache server, as evidenced by Ionescu.
Ionescu discloses wherein a description of an execution context of a request for access comprises:  a description of a scope of said execution context enabling said execution context to be identified from a subsequent request for access (paragraph [0059] describes the metadata contains information about version of the requested content; paragraphs [0068]-[0069] describe a determination is made that a version of the requested content exists in the cache; paragraph [0071] describes the metadata includes associated permissions for the content in the cache and access to the local copy of the requested content stored in the cache is granted to the user if the user is allowed to access the requested content based on the locally stored permissions in the database); and a processing code for processing said subsequent request for access (paragraph [0076] describes the remote client processes the metadata in the database to determine metadata for a requested designated content and then utilizes the metadata to send a request to the primary content transfer module for that designated content with the version number, identifier for that content).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Ionescu for providing a metadata for stored content. The teachings of Ionescu, when implemented in the Tuliani system, will allow one of ordinary skill in the art to locate content stored in a cache. One of ordinary skill in the art would be motivated to utilize the teachings of 

As for claim 10, Tuliani teaches a method of distribution, by a first distribution entity comprised in a first content distribution network, of a content made available by an entity of origin (paragraph [0033] describes end user computers request content,  provided by origin servers from servers that are placed close to the end user computers), the method comprising the following steps implemented by the entity of origin or a second distribution entity comprised in a second content distribution network (paragraph [0039] describes a method performed by an origin server):
Tuliani fails to teach
a method implemented by a primary server comprising following steps:
receiving a request for context coming from a first distribution entity; and aimed at obtaining a description of a context of execution of a request for access coming from a client entity; and 
sending a response to said first distribution entity, said response comprising said description.  

Ionescu discloses a method implemented by a primary server comprising following step:
receiving a request for context coming from a first distribution entity; and aimed at obtaining a description of a context of execution of a request for access coming from a client entity (paragraphs [0056]-[0057] describe a remote cache server’s module sends a request to a primary server’s content transfer module, the request includes an identifier or version a content); and 
sending a response to said first distribution entity, said response comprising said description (paragraphs [0059]-[0060] describe the primary content transfer module returns a response which includes a metadata).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Ionescu for providing a metadata for stored content. The teachings of Ionescu, when implemented in the Tuliani system, will allow one of ordinary skill in the art to locate content stored in a cache. One of ordinary skill in the art would be motivated to utilize the teachings of Ionescu in the Tuliani system in order to authorize devices to retrieve content stored at a cache according to metadata that contains information identifies the request content e.g. version number, user permission, location etc., the utilizing of metadata minimizes the communication between remote cache servers and primary content management servers and ensures the high availability of frequently accessed content by users at a 

As for claim 11, Tuliani teaches a first content distribution entity comprised in a first content distribution network and configured for a distribution of a content made available by an entity of origin (paragraph [0033] describes end user computers request content, provided by origin servers from servers that are placed close to the end user computers), said first distribution entity comprising: 
a processor (paragraph [0095] describes processors); and a non-transitory computer-readable medium comprising instructions stored thereon which when executed by the processor configure the first content distribution entity to (paragraph [0096] and [0102] describes computer-readable media that store computer readable instructions to be executed for implementing features): 
receive a request for access to the content coming from a client entity (paragraph [0043] describes a user device transmits a content request to a caching server, hence the request is received by the caching server);
in response to the request for access is a first request for access received by the first distribution entity for said content: act as a proxy in carrying out: 
a retransmission of the first request for access to the entity of origin or to a second distribution entity comprised in a second content distribution network, a reception in return and a retransmission, to the client entity, of a response comprising the content (paragraph [0044] describes the caching server generates a desired content request that is transmitted to the origin server, the caching server receives the desired 
Tuliani fails to teach and
 transmit a request for context to an entity of origin or to a second distribution entity aimed at obtaining a description of an execution context of a first request for access, then receive in return a response comprising said description, and store said description; 
in response to a request for access being not said first request for access but a subsequent request for access, use a previously stored description in order to carry out an execution of said subsequent request for access to provide the content preliminarily stored in the cache.  
However, it is well known in the art, to obtain data associated with cache content from a server, as evidenced by Ionescu.
Ionescu discloses transmit a request for context to the entity of origin or to the second distribution entity, aimed at obtaining a description of an execution context of the first request for access (paragraphs [0056]-[0057] describe a remote cache server’s module sends a request to a primary server’s content transfer module, the request includes an identifier or version a content), then receive in return a response comprising said description, and store said description (paragraphs [0059]-[0060] describe the primary content transfer module returns a response which includes a metadata, the 
in response to a request for access being not said first request for access but a subsequent request for access, use a previously stored description in order to carry out an execution of said subsequent request for access to provide the content preliminarily stored in the cache (paragraphs [0068]-[0070] describe when the primary server is unavailable, the remote client transfer module determines if a version of a requested content is stored in a cache using the metadata in the database, the remote client transfer module indicates that the content is available along with the location of the content in the cache).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Ionescu for providing a metadata for stored content. The teachings of Ionescu, when implemented in the Tuliani system, will allow one of ordinary skill in the art to locate content stored in a cache. One of ordinary skill in the art would be motivated to utilize the teachings of Ionescu in the Tuliani system in order to authorize devices to retrieve content stored at a cache according to metadata that contains information identifies the request content e.g. version number, user permission, location etc., the utilizing of metadata minimizes the communication between remote cache servers and primary content management servers and ensures the high availability of frequently accessed content by users at a site, even in the event of interruption in connectivity or problems with the primary server (Ionescu: paragraphs [0022]-[0023]).


a processor (paragraph [0095] describes processors); and 
a non-transitory computer-readable medium comprising instructions stored thereon which when executed by the processor configure the device to perform operations (paragraphs [0101]-[0102] describe computer-readable storage medium storing computer readable code that is executed by the processor to perform a method);
wherein the entity of origin is a primary server (paragraph [0039] describes an origin server).
Tuliani fails to teach wherein operations comprising:  
receive a request for context coming from a first distribution entity and configured for a distribution of a content made available by a primary server; said request for context being aimed at obtaining a description of an execution context of a request for access coming from a client entity; and 
send a response to said first distribution entity, said response comprising said description.  
However, it is well known in the art, to provide a response to a content request that includes a resource identifier, as evidenced by Ionescu.
Ionescu discloses
receive a request for context coming from a first distribution entity and configured for a distribution of a content made available by a primary server (paragraphs [0056]-[0057] describe a remote cache server’s module sends a request to a primary server’s 
send a response to said first distribution entity, said response comprising said description (paragraphs [0059]-[0060] describe the primary content transfer module returns a response which includes a metadata).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Ionescu for providing a metadata for stored content. The teachings of Ionescu, when implemented in the Tuliani system, will allow one of ordinary skill in the art to locate content stored in a cache. One of ordinary skill in the art would be motivated to utilize the teachings of Ionescu in the Tuliani system in order to authorize devices to retrieve content stored at a cache according to metadata that contains information identifies the request content e.g. version number, user permission, location etc., the utilizing of metadata minimizes the communication between remote cache servers and primary content management servers and ensures the high availability of frequently accessed content by users at a site, even in the event of interruption in connectivity or problems with the primary server (Ionescu: paragraphs [0022]-[0023]).


receiving a request for access to the content coming from a client entity (paragraph [0043] describes a user device transmits a content request to a caching server, hence the request is received by the caching server); 
in response to the request for access being a first request for access received by the first distribution entity for said content: 
acting as a proxy: resending the first request for access to the entity of origin or to a second distribution entity comprised in a second content distribution network (paragraph [0044] describes the caching server generates a desired content request that is transmitted to the origin server), 
receiving, in return, and retransmitting, to the client entity, a response comprising the content and storing the content in a cache (paragraph [0044] describes the caching server receives the desired content and the predicted future content transmitted from the origin server to the caching server which transmits the desired content to the user 
Tuliani fails to teach
transmitting a request for context to an entity of origin or to a second distribution entity, aimed at obtaining a description of an execution context of a first request for access, then receiving, in return, a response comprising said description, 
and storing said description; and 
in response to a request for access not being said first request for access but a subsequent request for access, using a previously stored description in order to carry out an execution of said subsequent request for access to provide a content preliminarily stored in a cache.  
However, it is well known in the art, to obtain data associated with cache content from a server, as evidenced by Ionescu.
Ionescu discloses transmitting a request for context to the entity of origin or to the second distribution entity, aimed at obtaining a description of an execution context of the first request for access (paragraphs [0056]-[0057] describe a remote cache server’s module sends a request to a primary server’s content transfer module, the request includes an identifier or version a content), then, receiving, in return, a response comprising said description, storing said description (paragraphs [0059]-[0060] describe the primary content transfer module returns a response which includes a metadata, the received metadata is stored in a database connects to the remote cache server (see Fig. 2, Database 228));

One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Ionescu for providing a metadata for stored content. The teachings of Ionescu, when implemented in the Tuliani system, will allow one of ordinary skill in the art to locate content stored in a cache. One of ordinary skill in the art would be motivated to utilize the teachings of Ionescu in the Tuliani system in order to authorize devices to retrieve content stored at a cache according to metadata that contains information identifies the request content e.g. version number, user permission, location etc., the utilizing of metadata minimizes the communication between remote cache servers and primary content management servers and ensures the high availability of frequently accessed content by users at a site, even in the event of interruption in connectivity or problems with the primary server (Ionescu: paragraphs [0022]-[0023]).

As for claim 15, Tuliani teaches a non-transitory computer-readable medium comprising computer code instructions stored thereon which when executed by a processor of a device, corresponding to an entity of origin or a second distribution entity 
wherein the first distribution entity being comprised in a first content distribution network (paragraph [0039] describes a CDN comprises caching servers); and
wherein the entity of origin is a primary server (paragraph [0039] describes an origin server).
Tuliani fails to teach wherein a method comprises:
receiving a request for context coming from a first distribution entity comprised in a first content distribution network, of a content made available by the entity of origin; and aimed at obtaining a description of a context of execution of a request for access coming from a client entity; and 
sending a response to said first distribution entity, said response comprising said description.
However, it is well known in the art, to obtain data associated with cache content from a server, as evidenced by Ionescu.
Ionescu discloses wherein a method comprises:
receiving a request for context coming from a first distribution entity of a content made available by a primary server; and aimed at obtaining a description of a context of execution of a request for access coming from a client entity (paragraphs [0056]-[0057] describe a remote cache server’s module sends a request to a primary server’s content transfer module, the request includes an identifier or version a content); and 

One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Ionescu for providing a metadata for stored content. The teachings of Ionescu, when implemented in the Tuliani system, will allow one of ordinary skill in the art to locate content stored in a cache. One of ordinary skill in the art would be motivated to utilize the teachings of Ionescu in the Tuliani system in order to authorize devices to retrieve content stored at a cache according to metadata that contains information identifies the request content e.g. version number, user permission, location etc., the utilizing of metadata minimizes the communication between remote cache servers and primary content management servers and ensures the high availability of frequently accessed content by users at a site, even in the event of interruption in connectivity or problems with the primary server (Ionescu: paragraphs [0022]-[0023]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tuliani (US 2013/0159383) in view of Ionescu (US 2016/0301766) further in view of Harvell et al. (US 2011/0082982), hereinafter Harvell and further in view of Trichias et al. (US 2019/0158621), hereinafter Trichias.

As for claim 3, the combined system of Tuliani and Ionescu teaches all the limitations set forth above except wherein a  description of an execution context of a 
However, it is well known in the art, to include a status code to access request content to a requestor, as evidenced by Harvell.
Harvell discloses wherein a description of an execution context of a request for access further comprises an initializing code for initializing said context (paragraph [0030] describes a URI is requested by a server, the URI’s content is used to look for server that caches the requested content represented by the URI’s content e.g. a prefix, a domain, a path, a filename and a group variable).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Harvell for including a code to locate a server that stores requested content. The teachings of Harvell, when implemented in the Tuliani and Ionescu system, will allow one of ordinary skill in the art to locate content stored in a cache. One of ordinary skill in the art would be motivated to utilize the teachings of Harvell in the Tuliani and Ionescu system in order to minimize communications between cache servers and an original server to locate content requested by a client.
The combined system of Tuliani, Ionescu and Harvey fails to teach wherein a method further comprises a first distribution entity, in response to a request for access being a first request for access: executing an initializing code in order to initialize a configuration of execution of a subsequent request for access.

Trichias discloses wherein a method further comprises a first distribution entity, in response to a request for access being a first request for access: executing an initializing code in order to initialize a configuration of execution of a subsequent request for access (paragraph [0031] describes a software code portion is executed by a computer to perform executable operations; paragraph [0076] describes the uCDN node receives the data object request and transmits bid requests to four dCDN nodes; paragraph [0078] describes the uCDN node sends an http response with a status code and an URI which causes the UA’s browser to transmit a new data request with the URI of dCDN).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Trichias for including a code to access a CDN. The teachings of Trichias, when implemented in the Tuliani, lonescu and Harvey system, will allow one of ordinary skill in the art to locate content stored in a cache. One of ordinary skill in the art would be motivated to utilize the teachings of Trichias in the Tuliani, lonescu and Harvey system in order to direct a node that requests a data object request to a node that is able to satisfy the request.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tuliani (US 2013/0159383) in view of Ionescu (US 2016/0301766) further in view of  Shnitko et al. (US 2018/0077222), hereinafter Shnitko. 

As for claim 4, the combined system of Tuliani and Ionescu teaches all the limitations set forth above except wherein a processing code comprises a request authorizing code, enabling a first distribution entity, in an execution of a subsequent request for access, to determine, from at least one element of said subsequent request for access, whether or not a client entity is authorized to receive a content.
However, it is well known in the art, to provide a token to authorize a client’s request for content, as evidenced by Shnitko.
Shnitko discloses wherein a processing code comprises a request authorizing code, enabling a first distribution entity, in an execution of a subsequent request for access, to determine, from at least one element of said subsequent request for access, whether or not a client entity is authorized to receive a content (paragraphs [0029] and [0034]-[0035] describe a CDN is configured to extract token and key information from a URL; paragraph [0041] describes an authorization URL comprises a key which is passed to a cloud source to determine whether a client is authorized to receive a requested content asset from a library).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Shnitko for including a code to verify a user’s permission to access requested content. The teachings of Shnitko, when implemented in the Tuliani and Ionescu system, will allow one of ordinary skill in the art to locate content stored in a cache. One of ordinary skill in the art would be motivated to utilize the teachings of Shnitko in the Tuliani and Ionescu system in order to reduce authentication operations performed by an origin server, a 

As for claim 5, the combined system of Tuliani and Ionescu teaches all the limitations set forth above except wherein a processing code comprises a content identification code enabling a first distribution entity, in an execution of a subsequent request for access, to compute, from at least one element of said subsequent request for access, a single content identifier with which a first distribution entity will identify a content in a cache.  
However, it is well known in the art, to provide a content identifier in a request for content, as evidenced by Shnitko.
Shnitko discloses wherein a processing code comprises a content identification code enabling a first distribution entity, in an execution of a subsequent request for access, to compute, from at least one element of said subsequent request for access, a single content identifier with which a first distribution entity will identify a content in a cache (paragraphs [0032]-[0033] describe a URL includes an asset identifier received by a CDC is used to produce an authorization URL, the authorization URL is used by the client device to request child content assets from the CDN).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Shnitko for including an asset identifier in an URL. The teachings of Shnitko, when implemented in the Tuliani and Ionescu system, will allow one of ordinary skill in the art to locate content .

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tuliani (US 2013/0159383) in view of Ionescu (US 2016/0301766) further in view of  Wein et al. (US 7,240,100), hereinafter Wein.

As for claim 6, the combined system of Tuliani and Ionescu teaches all the limitations set forth above except wherein a processing code comprises a content generation code enabling a first distribution entity, in an execution of a subsequent request for access, if a content is not available and valid in a cache, to generate or search for the content from at least one element of said subsequent request for access, and to store the content in the cache.
However, it is well known in the art, to look for content during a cache miss, as evidenced by Wein.
Wein discloses wherein a processing code comprises a content generation code enabling a first distribution entity, in an execution of a subsequent request for access, if a content is not available and valid in a cache, to generate or search for the content from at least one element of said subsequent request for access (col. 20, lines 34-40 describe a content server receives requests for content, when the requested object is not available in a cache or disk storage, establishes a connection to another content 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Wein for retrieving requested content from a server when a cache miss happens. The teachings of Wein, when implemented in the Tuliani and Ionescu system, will allow one of ordinary skill in the art to locate content stored in a cache. One of ordinary skill in the art would be motivated to utilize the teachings of Wein in the Tuliani and Ionescu system in order to identify an optimal edge-based content server to server a request for content.

As for claim 9, the combined system of Tuliani and Ionescu teaches all the limitations set forth above except wherein an execution of a processing code by a first distribution entity, in an execution of a subsequent request for access, is carried out under at least one condition of limitation of access to said content and/or limitation of consumption of said content.
However, it is well known in the art, to apply security sensitive metadata in a CDN system, as evidenced by Wein.
Wein discloses wherein an execution of a processing code by a first distribution entity, in an execution of a subsequent request for access, is carried out under at least one condition of limitation of access to said content and/or limitation of consumption of said content (col. 20, lines 45-62 describe when a request is received, a test is made to determine whether the host header delivered with the GET request matches any entry 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Wein for parsing a request. The teachings of Wein, when implemented in the Tuliani and Ionescu system, will allow one of ordinary skill in the art to locate content stored in a cache. One of ordinary skill in the art would be motivated to utilize the teachings of Wein in the Tuliani and Ionescu system in order to modify a request with a metadata comprises elements to identify a CDN server.


Allowable Subject Matter

Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Claim 7 recites “the method of distribution according to claim 2, wherein said processing code comprises a start-of-delivery code, enabling the first distribution entity in said execution of said subsequent request for access to send at least one piece of information on start of delivery, to a first other entity, before transmission of the content to the client entity.”  

Ionescu (2016/0301766) teaches a primary content transfer module returns a response which includes a metadata, the received metadata is stored in a database connects to a remote cache server, the metadata is used to determine if a version of a requested content is stored in a cache (see paragraphs [0059]-[0060] and [0067]-[0070]). Ionescu fails to teach a start-of-delivery code as claimed.

Claim 8 recites “the method of distribution according to claim 2, wherein said processing code comprises an end-of-delivery code enabling the first distribution entity, in said execution of said subsequent request for access, to send at least one piece of information on end of delivery, to said first other entity or a second other entity, after transmission of the content to the client entity.”

Ionescu (2016/0301766) teaches a primary content transfer module returns a response which includes a metadata, the received metadata is stored in a database connects to a remote cache server, the metadata is used to determine if a version of a requested content is stored in a cache (see paragraphs [0059]-[0060] and [0067]-[0070]). Ionescu fails to teach an end-of-delivery code as claimed.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Orogvany et al. (US 2019/0004969) teach caching system for eventually consistent services
Zhang et al. (US 2016/0065576) teach methods for leveraging an object cache to monitor network traffic
Kataoka et al. (US 2007/0050491) teach a cache system includes multiple cache servers 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013.  The examiner can normally be reached on M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LINH T. NGUYEN/Examiner, Art Unit 2459